Citation Nr: 1438162	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO. 06-11 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for headaches secondary to head trauma.

3. Entitlement to service connection for GERD.

4. Entitlement to service connection for headaches secondary to head trauma.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran initially requested a hearing, however, in a November 2008 correspondence he withdrew his request.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for GERD and headaches secondary to head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1989 Rating Decision denied the Veteran's claims to establish service connection for GERD and headaches due to head trauma; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2.  Evidence received since the final January 1989 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for GERD and headaches.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
2.  Evidence submitted to reopen the claim of entitlement to service connection for GERD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for headaches as due to head trauma, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claims of entitlement to service connection for a back disability and right shoulder disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

The Veteran's GERD and headache disability claims were previously denied in the final January 1989 rating decision in pertinent part because evidence of record did not reflect that there was a connection between the Veteran's stomach problems and any in-service gastroenteritis.  Further, the evidence did not demonstrate that the Veteran experienced severe headaches in service nor did it show residuals of head trauma. The Veteran did not appeal the January 1989 decision nor was additional evidence received during the appeal period.  As such, the January 1989 rating decision is final with respect to this claim.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's GERD, evidence received and obtained since the January 1989 rating decision includes a May 2008 VA treatment report.  This report contains a medical opinion which indicates that the Veteran's currently diagnosed GERD is secondary to medications being used to treat various service-connected disabilities.  Additionally, treatment records since January 1989 reflect that the Veteran continues to experience headaches and receive treatment.  Buddy statements reflecting that the Veteran has experienced headaches since service have also been received.  Further, a September 2003 VA treatment report reflects that the Veteran's current headaches are probably the result of trauma.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for GERD and headaches.  On that basis, the claims are reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for GERD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for headaches due to head trauma is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the claims file the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has claimed that he currently experiences headaches as a result of in-service head trauma.  Specifically, the Veteran reports that he was struck in the head by a 350 pound luggage rack while servicing an aircraft.  The Veteran's reports are supported by the service treatment records which reflect that he was involved in an incident in April 1983.  VA treatment records reflect that the Veteran is diagnosed with migraines and headaches and is currently receiving treatment.  Further, the September 2003 treatment report indicates that his headaches are probably the result of trauma.  However, the record is negative for an opinion as to whether it is at least as likely as not that the Veteran's headaches are related to or otherwise caused by service.  As such, remand is necessary.

The Veteran has also asserted that his current GERD is the result of medication used to treat his various service-connected disabilities.  VA treatment records show a current diagnosis of GERD as well as an extensive list of medications.  Additionally, the May 2008 VA treatment record reflects that his GERD is likely secondary to his prescribed medications.  While this is a positive opinion, it is not supported by adequate rationale and does not indicate whether the Veteran's service-connected medications or another medication is responsible for his GERD symptoms.  As there is no adequate opinion of record, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA San Diego Healthcare System and any associated outpatient clinics from December 2009 to the present.  Any attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his GERD.  The claims folder, including a copy of this remand, must be reviewed by the examiner prior to examination.  After review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD is related to or otherwise caused by military service?

(b) If the above opinion is negative, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD is caused or aggravated by any of his medications prescribed to treat his service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A full and complete rationale must accompany any opinion provided.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his headaches.  The claims folder, including a copy of this remand, must be reviewed by the examiner prior to examination.  After review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are related to or otherwise caused by military service to specifically include in-service head trauma?

A full and complete rationale must accompany any opinion provided.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claims.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


